UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 23, 2010 Hythiam, Inc. (Exact name of registrant as specified in its charter) Delaware 001-31932 88-0464853 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11150 Santa Monica Boulevard, Suite 1500 Los Angeles, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(310) 444-4300 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Principal Officers Effective March 23, 2010, John Rigali entered into a consulting agreement with the Company and became the principal financial and accounting officer.Pursuant to the agreement, which may be terminated by either party on thirty (30) days written notice, Mr. Rigali will be paid at a bi-weekly rate of $11,000 for his consulting services.Mr. Rigali has been serving as a financial consultant to the Company since January 15, 2010, when the previous chief financial officer resigned. Item9.01Financial Statements and Exhibits (d)Exhibits. No. Description Consulting Agreement SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HYTHIAM, INC. Date:March 29, 2010 By: /s/ RICHARD A. ANDERSON Richard A. Anderson President and Chief Operating Officer
